UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-7764



In Re: MICHAEL SCOTT MCRAE,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-00-465)


Submitted:   April 30, 2001                  Decided:   May 23, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Scott McRae has petitioned this Court for a writ of

mandamus to compel the district court to act in his 28 U.S.C.A. §

2255 (West Supp. 2000) motion.       Because the district court has

issued a final order denying McRae’s § 2255 motion, his petition

for mandamus relief is moot.   Accordingly, we deny it as such.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




     *
      We grant, however, McRae’s motion to proceed without prepay-
ment of fees.


                                 2